Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 1 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 2 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 3 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 4 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 5 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 6 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 7 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 8 of 10
Case 19-11240-LSS   Doc 145   Filed 06/18/19   Page 9 of 10
                                                                            UNITED STATES BANKRUPTCY COURT
                                                                             FOR THE DISTRICT OF DELAWARE

In re        FTD Companies, Inc., et al.                                                                                                 Case No. 19-11240 (LSS) (Jointly Administered)
                          Debtors                                                                                                        Reporting Period: Initial MOR - 6/18/2019

                                                                   SCHEDULE OF RETAINERS PAID TO PROFESSIONALS
                                                                                                                                1
                                                                  (This schedule is to include each Professional paid a retainer )


                                                        Check                                                                                            Amount Applied
                  Payee                        Date             Number                               Name of Payor                         Amount           to Date2           Balance

AlixPartners LLP                            5/31/2019            ACH         FTD, Inc.                                               $         300,000   $           -     $       300,000
Jones Day                                   5/31/2019            ACH         FTD, Inc.                                               $         100,000   $           -     $       100,000
Richards, Layton & Finger                    various             ACH         FTD, Inc.                                               $         170,044   $       170,044   $           -
                                                                                                                                                                                              Case 19-11240-LSS




Moelis & Company LLC                           n/a                           FTD, Inc.                                               $             -     $           -     $           -
Piper Jaffray & Co                             n/a                           FTD, Inc.                                               $             -     $           -     $           -
Omni Management Group                       5/17/2019            ACH         FTD, Inc.                                               $          25,000   $           -     $        25,000
Joele Frank                                  various             ACH         FTD, Inc.                                               $         300,000   $       299,650   $           350
Mercer US Inc                                  n/a                           FTD, Inc.                                               $             -     $           -     $           -
                                                                                                                                                                                              Doc 145
                                                                                                                                                                                              Filed 06/18/19




1
    Identify all Evergreen Retainers
                                                                                                                                                                                              Page 10 of 10




2
    Amounts subject to change upon completion of reconciliation of retainers for pre-petition amounts applied.                                                                   FORM IR-2
                                                                                                                                                                                     (4/07)
